Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

TrackOne Request
Applicants request filed 5/31/2022 was granted (6/30/2022).
Applicant’s response filed 12/5/2022 to the action mailed 9/3/2022did not require an extension of time.

Applicant’s Amendment
	Applicant’s amendment filed 12/5/2022 has been received and entered.  Claims 10, 12, 24, 30 have been amended, claims 32-34 have been added, and claims 1-9, 22 (claim 22 limitations added to claim 10) have been cancelled.
	Claims 10-21, 23-34 are pending.

Election/Restrictions
Applicant’s election without traverse of a developmental mutation map, location, staging a disease, mixed tissue sample, and SNP in the reply filed on 8/17/2022 was acknowledged.
Upon initial search and consideration except for elected #2 for the species of ‘location’ and the species of necrotic and apoptotic pattern determination and association with health, the election of species was withdrawn.  As noted previously, upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 10-21, 23-34 are pending and currently under examination.

Priority
	This application filed 5/31/2022 is a continuation of 17/748200 filed 5/19/2022 is a continuation of 17/494513, filed 10/5/2021 which is a Divisional of 16/132123, now US Patent 11142802, which is a continuation of 14/929075, now US Patent 10125399, which claims benefit to US provisional application 2/072936 filed 10/30/2014; and is related to 17/065406 filed 10/7/2020 through parent 16/132123, to 17/828572 filed 5/31/2022 as a parent, and to PCT/US15/58483 filed 10/30/2015.
	No comment has been made about the priority summary in prosecution.

Information Disclosure Statement
The three information disclosure statements (IDSs) submitted on 12/5/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claim 10-31 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/494513 (allowed 12/15/2022) is withdrawn.
Claims 10-31 rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11142802 is withdrawn.
 Claims 10-31 rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10125399 is withdrawn.
Claims 10-31 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-17, 19, 24, 27, 29-33 of copending Application No. 17/065406 (non-final mailed 9/27/2022) is withdrawn.
The terminal disclaimer filed 12/5/2022 has been received and APPROVED (see paper entered 12/7/2022).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-21, 23-31 stand and newly added claims 32-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is not directed to patent eligible subject matter. 
Claim analysis
Independent claim 10 has been amended to include the limitations of cancelled claim 22 and still is directed generally towards a method of detecting presence or recurrence of a disease by detecting variants in two different samples from a patient.  More specifically, the claims provide the same combination of steps previously set forth in claim 10 and 22, and have also been amended is steps d) and e) that the sequence reads from the two samples are used ‘to identify 
“The terms "target-specific", "targeted," and "specific" can be used interchangeably and generally refer to a subset of the genome that is a region of interest, or a subset of the genome that comprises specific genes or genomic regions. For example, the specific genomic regions can be a region that is guanine and cytosine (GC) rich. Targeted sequencing methods can allow one to selectively capture genomic regions of interest from a nucleic acid sample prior to sequencing. Targeted sequencing involves alternate methods of sample preparation that produce libraries that represent a desired subset of the genome or to enrich the desired subset of the genome. The terms "untargeted sequencing" or "non-targeted sequencing" can be used interchangeably and generally refer to a sequencing method that does not target or enrich a region of interest in a nucleic acid sample. The terms "untargeted sequence", "non-targeted sequence," or "non-specific sequence" generally refer to the nucleic acid sequences that are not in a region of interest or to sequence data that is generated by a sequencing method that does not target or enrich a region of interest in a nucleic acid sample. The terms "untargeted sequence", "non-targeted sequence" or "non-specific sequence" can also refer to sequence that is outside of a region of interest. In some cases, sequencing data that is generated by a targeted sequencing method can comprise not only targeted sequences but also untargeted sequences.”
Newly added claims provide for where the variants may exist in the analyzed read data in the types of sequences which may be detected, and claim 32 provides for a sequence specific extraction before sequencing in the later times for a subject consistent with [0037].  Previous dependent claims have been amended to be consistent with the changes of claim 10 for a ‘first set’ and still provide limitations for the relationship represents a developmental or spatial map of the variants if detected, that the map is provided as a tree in the relationship of what is detected, the source of the tissue, and more specifically the genomic sequences is in circulating cell free DNA as compared to a reference tissue of a patient over time, and provide steps of obtaining plasma and tissue samples, extracting nucleic acids from the samples, sequencing the nucleic acids that are present, and comparing the sequence data identifying possible variants that may be present between the two, and steps for treatment if variants are associated with a disease such as cancer.  
For step 1 of the 101 analysis, as noted previously the claims are found to be directed to a statutory category of a process.  The claims require physical steps of sample preparation and sequencing for analysis of the reads produced.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing and analyzing sequence data for differences/variants.   In view of the guidance of the specification, the comparison is performed by aligning and comparing sequence is a generic instruction and broad, specifically provided in claim 17, to arrive at the identification of variations between sequences and are considered instructional steps.  If variants are identified in the reads provided, the claims set forth instructions to further a relationship between the variants based on the tissue source, and subsequently providing a report that is based on known diseases that may correlate with the variant detected.  The claims recite the source is a tissue, but do not require what is sequenced specifically nor the specific outcome or number of reads produced, while dependent claims the steps to provide the sequence reads indicates for analysis over a fraction of the genome.  In view of the specification, the claim requires analyzing homology or computing similarity scores to determine differences and similarities in the sequence reads.  The judicial exception is a set of instructions for analysis of sequence data, and appears to fall into the category of Mental Processes that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  Here, the claims do not require a computer, or any large amount or complexity of read sequence data, and the comparison of two aligned sequences could be performed on paper and the analysis could be performed in one’s mind by comparing two sequences to see if there is any variant base between the two or more sequence reads.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims have steps of ‘identifying’ and assay steps for two different samples which requires a physical step to create the sequence read data.  The judicial exception provides a report of differences between the two samples if any is detected, and recites and requires analysis steps recited at high level of generality and is not found to be a practical application of the judicial exception as broadly set forth, and provides for known combination of steps used in obtaining sequence read data (see also present specification for generalized listing of possible methods that can be use in the context of the steps).  When the steps are viewed as physical steps or additional elements, it appears that the steps of obtaining sequence data/information and subsequently analyzing read data are separate from one another, and do not integrate back into the steps comprising additional elements.  Claim 39 provides a final step for providing a report and/or recommendation for therapeutic intervention at a generic high level with no specific application to what the intervention is or how it is correlative to what was observed.  In this analysis, it appears that the step of obtaining sequence information is not integrated with the judicial exception, nor do the claims provide a practical application of the broad steps used to obtain sequence reads as a consequence of the analysis (as is the fact pattern in Vanda).
For Step 2B of the two step analysis, one is to determine whether any element or combination of elements, in the claim is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception.  In review of the evidence of record and given the breadth of the claims, there does not appear to be additional steps that are recited in the instantly claimed invention that would amount to significantly more than obtaining read data for analysis within the judicial exception.  In this case the judicial exception is the information of where a given read aligns with a normal or reference sequence to potentially identify variations between reads.  The use of suspected cancer tissue and a normal control to detect variations was known (for example Yeung et al. provide evidence of LOH is associated with glioblastoma).  For the most specific claims, it is noted that at the time of filing that using circulating cell free DNA was known and used for diagnostic methods and used for cancer intervention (see for example the teachings of Lo et al., De Mattos-Arruda et al. and Laktionov et al.) and are considered as known and conventional steps of obtaining and separating nucleic acids in a sample and obtaining genetic information about a patient.  As such, the instant claims are drawn only to an abstract process that only manipulates genetic data and the judicial exception of a natural phenomenon (identification of variant sequences in circulating cell free DNA versus a tissue), and are not directed to patent eligible subject matter.  Therefore, the result of the analysis is that the claims are directed towards a judicial exception, i.e. an abstract idea for the comparison of read sequences for possible variations.  In the instant case, the claims are directed to only the analysis and manipulation of sequence read data, and if differences are detected identifying known correlative variants with a disease, and more specifically in dependent claims for cancer diagnosis for a subject. 
Without additional limitations, a process that employs instructions for providing a report, mathematical algorithms for comparisons or general considerations to manipulate existing information (in this case defining the presence/absence of variants/alleles in a mixed sample) to generate additional information (in this case describing the nucleic acids present in a sample as a possible variant) is not patent eligible. Furthermore, if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is non-statutory.  In other words, patenting abstract ideas cannot be circumvented by attempting to limit the use [the idea] to a particular technological environment. For the instant claims, it is noted that a computer and/or program/product can be used to compare sequence reads for homology or variation (specification provides guidance for available tools), but this amount to mere instruction to implement an abstract idea in a computer environment.  The hardware contemplated in the specification for the analysis do not offer a meaningful limitation beyond generally linking “the use of the method to a particular technological environment,’ that is, implementation via computers.” see Alice Corp v. CLS Bank Int’l 573 U.S. (2014).  For the reasons set forth above, the claims are not considered to recite something significantly different than a judicial exception and thereby are not directed to patent eligible subject matter.
Response to Applicant’s Arguments
Applicants provide an overview of the claim and argue that the claim as a whole can not be practiced in one’s mind, that the claims clearly and unequivocally set forth a requirement for what is sequenced, and as a whole provide an improvement to the technical field with respect to Step 2A prong 1 and 2.  For Step 2B point to steps i)-iv) and argue that the steps are not well known or conventional, and that the art provides using pre-defined panels in the analysis of variants.  The claim amendments and Applicants arguments have been fully considered, but not found persuasive.
In response, it is acknowledged that the claimed method has steps for the isolation and sequencing nucleic acid molecules from a sample, and as amended independent claim 10 provides for various known methods of sequencing.  However, in review of the specification the breadth and means for extracting encompasses any method to provide for the ‘set’ produced and subsequently analyzed including the use of capture probes or targeted sequencing for variants present in a sequence of interest such as causal or non-causal sequences associated with cancer.  Given the guidance of the specification and generic nature of the set of reads produced, there is no specific requirement of the reads produced except that they were present in the samples.  With respect to steps a)-d) the art of record provides that analysis of tumor data for mutations/variants in the cancer pathology were known and taught, for example as provided in Snyder et al. who perform whole-exome sequencing on tumors and matched blood samples.  Given the breadth of the claims and the guidance of the specification, the claims clearly encompass the isolation and characterization of known and/or targeted sequences which Applicants argue the art provides and differentiates the present claims.  When viewed as a whole, given the evidence of record there does not appear to be an improvement as the claims requires practicing known and conventional steps for the isolation of nucleic acids and sequencing sets of them for analysis and identification of possible differences between two tissues such as a tumor and control tissue.  Therefore, for the reasons above and of record, the rejection is maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-21, 23-31 stand and newly added claims 32-34 stand rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al. (2014), Hamfjord et al. (2012), Lo et al. (1997), De Mattos-Arruda et al. (2013), Laktionov et al. (2004), Ellinger et al (Urologic Oncology 29:124-129 (2001)), Jung et al (Clinica Chimica Acta 411:1611-1624 (2010)), Shaw et al  (Genome Research 22:220-231 (2012)), Lewis et al. (US 2012/0058480 A1), Green et al. (US 2005/0260645 A1), Madeleine et al. (2008) and Yeung et al. (2013).
Response to Applicant’s arguments
Applicants provide a summary of steps c)-f) of claim 10 and argue that none of cited references teach or make obvious these limitations.  Additionally, it is argued that the invention provides unexpectedly superior properties when compared to the cited references as evidenced at [0066] and evidence provided in co-pending application 17/494,513 on Oct 5, 2021.  Applicants argue that the present claims are not limited to cancer driver genes, and the cited references fail to using mosaic variants present in normal tissue (noting Muyas et al (2020) and Yap et al (2022)).  Applicants arguments and the claim amendments have been fully considered and not found persuasive.
In response, initially with respect to the method steps of a)-d) for isolating, sequencing nucleic acids and comparing the read data in view of the guidance of the specification and the evidence of record appear to require and rely on known methodology to perform the breadth of the steps to obtain the read data and to compare it.  It is noted that the breadth of the claims recite and encompass using two tissue samples between which nucleic acids may not even be different or a source of variation.  However, the art of record clearly provides that normal and cancer tissues would likely demonstrate differences, some of the variants being known drivers but as well variants that have not been characterized.  In view of the guidance of the specification the claims provide evidence that cfDNA can serve as a source of the cancer as well as the normal tissue nucleic acids and would serve the ability to detect the presence and/or absence of cancer as an example of disease.  It is acknowledged the teachings of the cited references do not specifically call the observations a ‘mutational map’ however this is not specifically defined and broadly provides for and encompasses interpreting the read data as originating from normal and cancer tissues.  Given the breadth of the claims and the teaching of cited references, it appears that cited references provide for the limitations required of the claims.  With respect to superior properties, it is noted that the evidence submitted by Applicants suggests that using all or as many variations from WGS of the genome may provide more variants for monitoring, however the claims are not limited to the specific data provided in evidence.  Therefore, for the reasons above and of record, the rejection is maintained.
Rejection of record
Independent claim 10 provides for six steps for obtaining two samples from a patient having or suspected of having a disease and sequencing the nucleic acids from the samples to obtain reads which are compared by a program on a computer and the results are provided in a report for the associating of the observed variants and prognosis/diagnosis of the patient.  At the time, the comparison of cancerous tissue and normal tissue to determine genetic alterations associated with the cancer were well known and subject detailed research for the various types of cancer, and possible implications for treatment and care of a patient.  Snyder et al. provide for the genetic basis for clinical response to CTLA-4 blockade in melanoma.  More specifically Snyder et al. perform whole-exome sequencing on tumors and matched blood samples. The somatic mutations and candidate neoantigens were identified and the mutations were characterized.  In elucidating a neoantigen landscape a map of antigens that were specifically present in tumors with a strong response to CTLA-4 blockade were identified. In further analysis, the signature in a set of 39 patients with melanoma who were treated with anti–CTLA-4 antibodies was performed.  For colorectal cancer, Hamfjord et al. demonstrate the differential expression of miRNAs in in the comparison of paired tumor tissue and adjacent normal mucosa.  Hamfjord et al used high-throughput sequencing in the study of dysregulated miRNAs in paired samples of normal mucosa and tumor from patients with colorectal cancer.  More specifically, the normal and adjacent tumor tissue samples are paired, to take into account the baseline differences between individuals when testing for differential expression. For the comparison high-throughput sequencing was used to determine miRNAs expression amounts in the tissues by suing Illumina sequencing technology to perform sequencing and two different computer tools to statistically test for differences in read counts per gene between samples.  For limitations in dependent claims, Laktionov et al. provide further evidence and teaching that both DNA and RNA can be identified and analyzed for method to diagnose cancer.  Laktionov et al. provide that in the blood there are two sources, a free from and one that is bound to blood cells, such as leukocytes which possess nucleic acid binding proteins at their surface.  Lo et al provide a report for the presence of cfDNA in maternal plasma and serum, and note that the presence of tumor DNA has been found and analyzed in cancer patients.  The methods disclosed by Lo et al. used a rapid-boiling method to extract DNA from plasma and serum. DNA from plasma, serum, and nucleated blood cells from 43 pregnant women underwent a sensitive Y-PCR assay to detect circulating male fetal DNA from women bearing male fetuses.  More specifically, maternal human blood samples were processed 1–3 h after venesection.  Blood samples were centrifuged at 3000 g, and plasma and serum were carefully removed from the nucleic-acid-containing and plain tubes, respectively, and transferred into plain polypropylene tubes. Great care was taken to ensure that the buffy coat or the blood clot was undisturbed when plasma or serum samples, respectively, were removed. After removal of the plasma samples, the red-cell pellet and buffy coat were saved for DNA extraction with a Nucleon DNA extraction kit. The plasma and serum samples then underwent a second centrifugation at 3000 g, and the re-centrifuged plasma and serum samples were collected into fresh polypropylene tubes.  Similar to Lo et al suggestion, Mattos-Arruda et al. provide for the teaching that circulating blood biomarkers promise to become non-invasive real-time surrogates for tumour tissue based biomarkers. Circulating biomarkers have been investigated as tools for breast cancer diagnosis, the dissection of breast cancer biology and its genetic and clinical heterogeneity, prognostication, prediction and monitoring of therapeutic response and resistance.  
In addition, Lo et al provide that future studies should investigate the temporal relation and the appearance and concentration of DNA in the plasma are also provided in Laktionov et al. and Mattos-Arruda et al.  Laktionov et al provide the observation for different stages of cancer providing different amounts of nucleic acids being bound when analyzing different patients and different stage samples.  Further, it is noted by Lo et al. and acknowledged that there are interesting similarities between a growing fetus and a neoplasm: both are immunologically foreign and have an extensive vascular interface with their hosts, noting the results as analogous to that of Nawroz and colleagues, who detected in head and neck cancer patients mutant plasma DNA predominantly in those with high tumor load.  Similar to Nawroz noted by Lo et al. at the time of filing, the presence of circulating cell-free DNA in humans was known as evidenced by Ellinger et al, Jung et al and Shaw et al. who provide detailed examples of how cell-free circulation DNA can be used to evaluate patients with cancer.  Each Ellinger et al, Jung et al and Shaw et al. provide a detailed analysis to provide evidence that isolated cell free DNA can be used to identify genetic variants in cancer patients, both in quantity and in specific mutations associated with a given cancer and possible roles for treatment or care.  Additionally, with respect to specific genes and markers for analysis in cancer patients the role of HLA loci were known and areas of active investigations for their role in a variety of cancer types.  For example, Madeleine et al. provide a comprehensive analysis of HLA-A, HLA-B, HLA-C, HLA-DRB1, and HLA-DQB1 loci and squamous cell cervical cancer and Yeung et al. provide evidence of LOH in the HLA which is associated with glioblastoma.
For the variety of methodologies related to DNA isolation, similar to Lo et al., Lewis discloses methods for separating cell-free DNA from a blood sample (para [0010] "The present invention provides methods for enriching fetal nucleic acids from a maternal sample, such as, whole blood .... obtained from a pregnant female") and that analysis of fetal cell-free DNA offers one potential approach to non-invasive prenatal diagnosis" (para [0005] "Analysis of cell free fetal DNA (cffDNA) in maternal plasma offers one potential approach to non-invasive prenatal diagnosis"). Lewis further teaches that maternal cell-free DNA is also present in blood (para [0006] "cell free maternal DNA is also present in blood in quantitative excess"). Given that leukocytes are present in the buffy coat and serve as nucleated blood cells as provided in Lo et al. that can serve as a source of patient nucleic acid in a blood sample, one of ordinary skill in the art would have readily appreciated that nucleic acid extracted from maternal leukocytes can be compared to isolated cell free DNA in order to determine whether the cell free DNA is maternal or fetal cell free DNA, wherein fetal cell free DNA can be used to make a prenatal diagnosis of the growing fetus. Thus, one of ordinary skill in the art would have found it obvious to use the method of Lo et al to include a step of separating a maternal blood sample into at least a first component that includes  cell-free nucleic acid molecules and a second component that includes a cellular fraction comprising leukocytes which are known to be present in the buffy coat, as taught by both Lo et al and Lewis, in order to verify that cell-free nucleic acid is from the fetus, and to use the fetal cell-free nucleic acid to provide a non-invasive prenatal diagnosis of the fetus, as taught by Lo et al and Lewis.  Finally, in view of the art as a whole, the use of genetic markers can be used to detect whether cancer exists within the patient as well as determine the origin of the cancer based on the specificity of the genetic marker being used.  The skilled artisan would know that specific types of identified cancers would require different and unique types of treatments making obvious compositions that would be used in the treatment of cancer.
	Thus, the claimed invention as a whole was clearly prima facie obvious.

Conclusion
No claim is allowed.
In updating the search, additional relevant art has been identified.
Guo et al. 2013  With respect to whole genome sequencing and detection of variants associated with cancer in a patient, Guo et al. provide whole-genome and a second sample for whole-exome sequencing of bladder cancer for the identification of frequent alterations in genes. In the study of bladder cancer, the presence and absence of specific known and new genetic variants are reported by Guo et al and are relative to the monitoring, diagnosing and/or detection of bladder cancer in the patient sample. The variation between samples provides a demonstration that variants would be viewed as unique for each of the samples, though mutations associated with a given cancer would be expected to be detected among a population of people.
Podlaha et al. 2012 Podlaha et al. that the genome of a cancer patient is subject to many possible variants in their overview for the evolution of the cancer genome.   Podlaha et al. provide further evidence for limitations of the claims that the mosaic variants are ‘specific to the human cancer patient’ for the method of monitoring, diagnosing or detecting cancer by detecting variants over time in two different samples from a patient. 
	Together, Guo et al. and Podlaha et al. provide for the use of whole genome
sequencing techniques for the analysis of variants in cancer, and the that informative variants can
be detected and associated with cancer diagnosis, prognosis or research of cancer biology, and
more detailed focused analysis of informative variants would be performed in the analysis of a
patient sample. As provided in prosecution, methods for the isolation of DNA or RNA from a sample and sequencing techniques were well known as evidenced by Lo et al who provide a report for the presence of cfDNA in plasma and serum, and note that the presence of tumor DNA has been found and analyzed in cancer patients.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739. The examiner can normally be reached Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph Woitach/            Primary Examiner, Art Unit 1631